Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00375-CR

                                   Gregorio BARRERA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR9166
                        Honorable Jefferson Moore, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 12, 2019.


                                              _____________________________
                                              Beth Watkins, Justice